Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/21/2021.
Claim 1 is pending. 

Examiner’s Note

Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 20 of U.S. Patent No. 11,016,696. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations.
Instant Claim
11,016,696 Claim
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, 
wherein a storage manager virtual machine (VM) 


runs in the first drive of the first type, 
wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type; a second data storage computer comprising a second drive of the first type and a second drive of the second type, wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and a third data storage computer comprising a third drive of the first type and a third drive of the second type, wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, 
wherein a storage manager virtual machine (VM) 
runs in the first drive of the first type, 
wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type; a second data storage computer comprising a second drive of the first type and a second drive of the second type, wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and a third data storage computer comprising a third drive of the first type and a third drive of the second type, wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, 
wherein a storage manager virtual machine (VM) 

runs in the first drive of the first type, 
wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type; a second data storage computer comprising a second drive of the first type and a second drive of the second type, wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and a third data storage computer comprising a third drive of the first type and a third drive of the second type, wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
9. A computer-implemented method for automatically re-configuring data storage computers due to hardware failures, the computer-implemented method comprising: detecting, by 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, that a second data storage computer is unavailable, wherein a virtualization engine runs in the first drive of the first type, wherein first data managed by the first data storage computer is stored in the first drive of the second type, wherein the second data storage computer comprises a second drive of the first type and a second drive of the second type, wherein a storage manager virtual machine (VM) and runs in the second drive of the first type, wherein storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; instructing, by the first data storage computer, a third data storage computer to launch a replicated storage manager VM using replicated storage manager VM data stored in a third drive of the first type of the third data storage computer, wherein the third data storage computer comprises the third drive of the first type and a third drive of the second type, and wherein third data managed by the third data storage computer is stored in the third drive of the second type; and processing, by the first data storage computer, a message received from the third data storage computer indicating that the storage manager VM is now running on the third data storage computer instead of the second data storage computer.
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, 
wherein a storage manager virtual machine (VM) 
runs in the first drive of the first type, 
wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type; a second data storage computer comprising a second drive of the first type and a second drive of the second type, wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and a third data storage computer comprising a third drive of the first type and a third drive of the second type, wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
16. A non-transitory computer-readable medium storing instructions, which when executed by a first data storage computer comprising a first drive of a first type and a first drive of a second type, cause the first data storage computer to perform a method comprising: detecting that a second data storage computer is unavailable, wherein a virtualization engine runs in the first drive of the first type, wherein first data managed by the first data storage computer is stored in the first drive of the second type, wherein the second data storage computer comprises a second drive of the first type and a second drive of the second type, wherein a storage manager virtual machine (VM) manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; instructing a third data storage computer to launch a replicated storage manager VM using replicated storage manager VM data stored in a third drive of the first type of the third data storage computer, wherein the third data storage computer comprises the third drive of the first type and a third drive of the second type, and wherein third data managed by the third data storage computer is stored in the third drive of the second type; and processing a message received from the third data storage computer indicating that the storage manager VM is now running on the third data storage computer instead of the second data storage computer.
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising a first drive of a first type and a first drive of a second type, wherein a storage manager virtual machine (VM) runs in the first drive of the first type, wherein storage manager VM data is stored in the first drive of the first type, and wherein first data managed by the first data storage computer is stored in the first drive of the second type; a second data storage computer comprising a second drive of the first type and a second drive of the second type, wherein first replicated storage manager VM data is stored in the second drive of the first type, and wherein second data managed by the second data storage computer is stored in the second drive of the second type; and a third data storage computer comprising a third drive of the first type and a third drive of the second type, wherein a virtualization engine runs in the third drive of the first type, wherein second replicated storage manager VM data is stored in the third drive of the first type, wherein third data managed by the third data storage computer is stored in the third drive of the second type, and wherein the third data storage computer is configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
20. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising: 
a first data storage computer comprising first physical hardware, wherein a storage manager virtual machine (VM) configured to: detect that the first data storage computer is unavailable, instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data, and process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20030056142 to Hashemi in view of USPN US 20130138880 to Murata.
Per claim 1:
Hashemi discloses:
1. A networked information management system configured to automatically re-configure data storage computers due to hardware failures, the networked information management system comprising:
a first data storage computer comprising a first drive of a first type and a first drive of a second type (Fig. 4 element Devices 0-4 and related discussion), 
wherein a storage manager virtual machine (VM) runs in the first drive of the first type (Paragraph [0051] “an array controller 390 coupled between the storage bus 220 of FIG. 2 and the disk drives (disks 312, 315, 322, 325, 332, 335, 342, and 345)… array controller 390 is also responsible for maintaining the mapping between the virtual device and the individual disk drives in the array”), 
wherein storage manager VM data is stored in the first drive of the first type (Paragraph [0051] “FIG. 3 also shows an array controller 390 coupled between the storage bus 220 of FIG. 2 and the disk drives (disks 312, 315, 322, 325, 332, 335, 342, and 345) in a parallel access array”), and 
wherein first data managed by the first data storage computer is stored in the first drive of the second type (Paragraph [0060] “device-0 310 consists of disks 312 and 315… Each device contains mirrored copies of data”); 
a second data storage computer comprising a second drive of the first type and a second drive of the second type (Fig. 4 element Device 1 and related discussion), 
wherein first replicated storage manager VM data is stored in the second drive of the first type (Paragraph [0051] “an array controller 390 coupled between the storage bus 220 of FIG. 2 and the disk drives (disks 312, 315, 322, 325, 332, 335, 342, and 345) array controller 390 (i.e., storage manager) is coupled to each of the disk drives in FIG. 3 via external bus 230. The array controller 390 presents one or more virtual arrays of disk drives to the host system and distributes the I/O operations to the corresponding member disks”), and 
wherein second data managed by the second data storage computer is stored in the second drive of the second type (Paragraph [0060] “device-1 320 consists of disks 322 and 325… Each device contains mirrored copies of data”); and 

a third data storage computer comprising a third drive of the first type and a third drive of the second type (Fig. 4 element Device 2 and related discussion), 
wherein a virtualization engine runs in the third drive of the first type (Paragraph [0051] “an array controller 390 coupled between the storage bus 220 of FIG. 2 and the disk drives (disks 312, 315, 322, 325, 332, 335, 342, and 345) array controller 390 (i.e., storage manager) is coupled to each of the disk drives in FIG. 3 via external bus 230. The array controller 390 presents one or more virtual arrays of disk drives to the host system and distributes the I/O operations to the corresponding member disks”), 
wherein second replicated storage manager VM data is stored in the third drive of the first type (Paragraph [0060] “device-0 310 consists of disks 312 and 315, device-1 320 consists of disks 322 and 325, device-2 330 consists of disks 332 and 335, and device-3 340 consists of disks 342 and 345. Each device contains mirrored copies (i.e., replication) of data, or mirrored pairs”), 
wherein third data managed by the third data storage computer is stored in the third drive of the second type (Paragraph [0060] “in device-0 310, disk 312 contains data block-0 and data block-4. The mirrored disk, disk 315, contains the same information: data block-0 and data block-4 in the same stripe unit locations”), and wherein the third data storage computer is configured to: 

detect that the first data storage computer is unavailable (Paragraph [0066] “700 upon failure (i.e., detection of failure) of a disk drive in one of the smaller arrays”), 
instruct the second data storage computer to launch a replicated storage manager VM using the first replicated storage manager VM data (Paragraph [0067] “For every disk failure… in step 722, dynamically selects a second array having redundancy in the plurality of smaller arrays of system 300 that has the smallest number of disk drives…  a data storage system with sufficient spares in a RAID-0 mirrored configuration, the array selected is a mirrored pair of disk drives”). 

Hashemi does not explicitly disclose process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer.
However, Murata discloses in an analogous computer system process a message received from the second data storage computer indicating that (Paragraph [0102-0103] “In S1214, the virtual SVP 71 notifies a different virtual SVP 71… responsible for the provider of the target LDEV that the storage drive 22 is to be replaced… the notified different virtual SVP 71 determines whether or not the LDEVs 25 included in the RAID group including the target LDEV includes an LDEV”) the storage manager VM is now running on the second data storage computer instead of the first data storage computer (Paragraph [0110] “Upon detection or receipt that the replacement of the storage drive 22… performs processes required for recovery such as replicating (e.g., correction copy) data required for the storage drive 22 after replacement (S1220)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer as taught by Murata into the method of leveraging disks in a data storage system as taught by Hashemi. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of process a message received from the second data storage computer indicating that the storage manager VM is now running on the second data storage computer instead of the first data storage computer to provide an efficient technique of notification so as to  effectively utilizing resources of management devices included in individual storage for controlling the storage system as suggested by Murata (paragraph [0005]).

The limitation regarding the automatically re-configure data storage computers due to hardware failures in the preamble is not given any patentable weight because the body of the claim does not recite any limitations related to the automatically re-configure data storage computers due to hardware failures.
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20130297772 discloses a method, system and computer program product for managing and deploying physical and virtual environments across multiple hardware platforms. A single unit, referred to herein as a cloud construction block, contains both the hardware and software components used to build a cloud computing environment. By having such a single unit contain both the hardware and software components needed to build a cloud computing environment, the user no longer needs to purchase and integrate different hardware and software components. Furthermore, the cloud construction block contains modular pieces of hardware, such as compute hardware, memory hardware, storage hardware and network hardware, that are integrated with management software configured to manage both the hardware and the cloud computing environment in a seamlessly integrated package. Since there is a single management system, the management software allows the user to manage the modular pieces of hardware via a single user interface.
USPN 20140201365 discloses a method, system and computer program product for optimizing quality of service settings for virtual machine deployment and migration. A first network (e.g., user network) is provided that is dedicated to running user workloads deployed on virtual machines. A second network (e.g., cloud management network), isolated from the first network, is also provided that is dedicated to virtual machine deployment and migration. As a result of the first and second networks not being shared, the administrative server utilizes unique quality of service settings for virtual machine deployment and migration supported by the second network that would otherwise not be possible if the first and second networks were shared.
USPN 8959217 discloses Systems and methods to manage workloads and hardware resources in a data center or cloud. In one embodiment, a method includes a data center having a plurality of servers in a network. The data center provides a virtual machine for each of a plurality of users, each virtual machine to use a portion of hardware resources of the data center. The hardware resources include storage and processing resources distributed onto each of the plurality of servers. The method further includes sending messages amongst the servers, some of the messages being sent from a server including status information regarding a hardware resource utilization status of that server. The method further includes detecting a request from the virtual machine to handle a workload requiring increased use of the hardware resources, and provisioning the servers to temporarily allocate additional resources to the virtual machine, wherein the provisioning is based on status information provided by one or more of the messages.

Zou, Caifeng, Huifang Deng, and Qunye Qiu. "Design and implementation of hybrid cloud computing architecture based on cloud bus." 
Elamir, Amir Mohamed, Norleyza Jailani, and Marini Abu Bakar. "Framework and architecture for programming education environment as a cloud computing service." 
Gulati, Ajay, et al. "Cloud scale resource management: Challenges and techniques." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193